DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered.
AIA  Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 2/16/2022, have been fully considered.  
Applicant traverses the rejection of claims under 35 U.S.C. 103(a).  Applicant first argues that the references do not describe irbesartan, indapamide, amlodipine besylate and bisoprolol fumarate administered as a single daily dose (Applicant Arguments, Page 4).  As argued by Applicant, “nowhere does [Bilgic et al] teach the use of an ultra-low dose combination that is further administered as a single daily dose” (Applicant Arguments, Page 4; emphases added).  
Yet, as discussed previously, Bilgic et al specifically teach “a combination of antihypertensive active agents… and use of said combination in the treatment of hypertension” (Abstract), wherein the “[p]harmaceutical compositions… can be used simultaneously… in the same dosage form” (Page 3, Lines 20-26).  In particular, Bilgic et al state “an effective use is provided by formulating the pharmaceutical composition comprising the combination of the present invention in the same dosage form” (Page 3, Lines 24-26) and, furthermore that the once a day” (Page 4, Lines 24-25).  However, since “this is not possible for indapamide… the inventors considered to formulate the combination in compressed bilayer tablet form in order to equalize action times of the active agents” wherein “indapamide, which has a shorter hypertensive action time compared with the other active agents in the composition, [is contained in] both in the fast release layer and the constant release layer” (Page 4, Lines 25-30).
As such, Bilgic et al specifically disclose administration of the antihypertensive combination in a single dosage form to be administered in the same dosage form as a single daily dose.
Regarding the argument that Bilgic et al do not teach “the use of an ultra-low dose combination” (Applicant Arguments, Page 4), it is noted, at the outset, that the amount of indapamide in the antihypertensive combination of Bilgic et al overlaps with the instantly claimed “ultra-low dose” of indapamide.  Furthermore, as taught by Law et al, “[c]ombination low dose drug treatment increases efficacy and reduces adverse effects.  From the average blood pressure in people who have strokes (150/90 mm Hg) three drugs at half standard dose are estimated to lower blood pressure by 20 mm Hg systolic and 11 mm Hg diastolic” (Abstract).  As further taught by Mahmud et al, “a capsule comprising a quarter of the standard dose of 4 antihypertensive agents has greater efficacy than the standard dose of each individually” lowering systolic and diastolic blood pressure by “18+1 mm Hg [and] 17+2 mm Hg” respectively (Abstract).  At minimum, it would have been customary for an artisan of ordinary skill in the art to determine the optimal concentrations of antihypertensive agents to include in the formulation in order to best achieve the desired results, with the very reasonable expectation that the amount of drug contained in the three-drug combination of Bilgic et al could be further lowered (e.g., to approximately a Mahmud et al and, thus, arriving at the instantly claimed ultra-low dose amounts). 
Applicant next argues that the instantly claimed combination yields unexpected results (Applicant Arguments, Page 5).  Specifically, as indicated in the Rodgers Declaration under 37 C.F.R. 1.132 submitted 2/16/2022, “[t]he combination of the pending claims produces an unexpectedly large effect than what was suggested previously.  Combining irbesartan, indapamide, amlodipine besylate, and bisoprolol fumarate at the ultra-low dose (ULD) as recited in the present claims produced an unexpectedly greater reduction in blood pressure” (Paragraph 5) in a “clinical study” in which “[p]articipants received either a standard monotherapy of 150 mg irbesartan, or a quadruple treatment containing 37.5 mg irbesartan, 1.25 mg amlodipine, 0.625 mg indapamide, and 2.5 mg bisoprolol” (Paragraph 6).  As demonstrated in the Rodgers Declaration, “there was a 7.7 mmHg difference in systolic pressure between those who received the quadruple combination therapy and those who received the standard monotherapy” (Paragraph 6).
At the outset, there is nothing seemingly unexpected about Applicant’s finding.  Indeed, as discussed previously, Mahmud et al teach that “a capsule comprising a quarter of the standard dose of 4 antihypertensive agents has greater efficacy than the standard dose of each individually” lowering systolic and diastolic blood pressure by “18+1 mm Hg [and] 17+2 mm Hg” respectively (Abstract).  Applicant’s showing that the instant formulation, similarly comprising a quarter of the standard dose of 4 antihypertensive agents, has greater efficacy than the standard dose of one of those agents individually, is precisely what the ordinarily skilled artisan would have predicted.
Furthermore, even assuming arguendo that “[c]ombining irbesartan, indapamide, amlodipine besylate, and bisoprolol fumarate at the ultra-low dose (ULD) as recited in the present unexpectedly greater reduction in blood pressure” compared to “a standard monotherapy of 150 mg irbesartan” as asserted by Applicant (Rodgers Declaration, Paragraphs 5 and 6), Applicant is reminded that unexpected results must be established by factual evidence by comparing the claimed invention with that of the closest prior art.  In re Burckel, 592 F.2d 1175 (CCPA 1979).  As discussed by the court in In re De Blauwe, 736 F.2d 699 (Fed. Cir. 1994), “the absence of tests comparing [Applicant’s claimed invention] with those of the closest prior art… constitute mere argument”.  In the instant case, the closest prior art would be the triple combination of Bilgic et al and the quadruple combination of Mahmud et al.
Finally, Applicant is also reminded that “the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”.  In re Clemens, 622 F.2d 1029 (CCPA 1980).  Thus, in In re Peterson, 315 F.3d 1325 (Fed. Cir. 2003), factual evidence demonstrating a greater than expected result from the addition of 2% of an ingredient did not evidence unexpected results for the entire claimed range of about 1-3% of the ingredient.  Rather, the nonobviousness of a broader range or genus can only be established by evidence based on unexpected results of a narrower range or genus when one of ordinary skill in the art would be able to determine a trend in the exemplified data allowing said artisan to reasonably extend the probative value thereof.  In re Kollman, 595 F.2d 48 (CCPA 1979). 
Lastly, Applicant traverses the rejection of claims on the ground of nonstatutory double patenting, arguing that “[i]t would not have been obvious to substitute indapmide and bisoprolol fumarate for hydrochlorothiazide and atenolol” (Applicant Arguments, Page 6).
The argument is not found persuasive.  The simple substitution of one known antihypertensive diuretic and one known antihypertensive beta-blocker for another known 
For all the foregoing reasons, Applicant’s arguments are not found persuasive.  The rejection of claims is MAINTAINED.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28-34 are MAINTAINED rejected under 35 U.S.C. 103(a) as being unpatentable over Bilgic et al (WO 2011/149438; of record) in view of Grogan et al (US 2005/0187262; of record), www.pss.org (Medications For Treatment of High Blood Pressure, 9/06/2013; of record), Mahmud et al (Hypertension 49:272-275, 2007; of record) and Law et al (BMJ 326:1427-1431, 2003; of record)
Claim 28 remains drawn to a method of treating hypertension in a subject in need thereof comprising administering (as a single daily dose) a therapeutically effective amount of a pharmaceutical composition comprising:
(a)	about 30 mg to about 45 mg of the angiotensin receptor blocker irbesartan;
(b)	about 0.5 to about 0.75 mg of the diuretic indapamide;
(c)	about 1.0 mg to about 1.5 mg of the calcium channel blocker amlodipine besylate; and
(d)	about 2.0 mg to about 3.0 mg of the β-blocker bisoprolol fumarate.
Bilgic et al teach “a combination of antihypertensive active agents… and use of said combination in the treatment of hypertension” (Abstract), wherein the “[p]harmaceutical compositions… can be used simultaneously… in the same dosage form” (Page 3, Lines 20-26), said combination comprising, (Page 4, Lines 20-22):
(a)	10 to 300 mg of the angiotensin receptor blocker telmisartan;
(b)	0.1 to 10 mg indapamide; and
(c)	2.5 to 25 mg amlodipine wherein, “[p]referably, [the] besylate salt of amlodipine… is used” (Page 3, Lines 8-9).
As such, the method of Bilgic et al differs from the instantly claimed method in that (1) Bilgic et al include the ARB telmisartan in place of the ARB irbesartan; (2) Bilgic et al does not teach the further inclusion of bisoprolol fumarate; and (3) the amounts of active agents in the compositions are different.
Yet, as to (1):  Grogan et al teach “compositions and methods for treating… hypertension” and related diseases (Paragraph 002) comprising “(S)-amlodipine… and an angiotensin receptor blocker” (Paragraph 0015) wherein the ARB can be telmisartan (Paragraph 0035) “in an amount irbesartan, (Paragraph 0036) “in an amount of from about 10 mg to about 1500 mg” (Paragraph 0057), wherein Grogan et al further disclose that either ARB provides approximately the same hypotensive effect (see Figure 1A).
As such, it would have been obvious to replace telmisartan in the invention of Bilgic et al with irbesartan.  The simple substitution of one known hypotensive ARB for another is prima facie obvious.
As to (2): as taught by www.pss.org, bisoprolol fumarate 2.5 mg and 5.0 mg is a known β-blocker useful in the treatment of hypertension (Page 1). 
Furthermore, Mahmud et al teach a low-dose quadruple antihypertensive combination (Title) comprising: (1) an ACE inhibitor/ARB, (2) a β-blocker, (3) a calcium channel antagonist, and (4) a diuretic (Page 272, Column 1) “was more efficacious than a standard single dose of each agent individually” (Abstract).
As such, it would have been prima facie obvious to further include bisoprolol fumarate in the composition of Bilgic et al for the treatment of hypertension.  It would have been obvious to do so considering that, as stated in MPEP 2144.06, “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose… [T]he idea of combining them flows logically from their having been individually taught in the prior art” (In re Kerkhoven, 626 F.2d 846 (CCPA 1980))  and further in view of Mahmud et al which teach the efficacy of related antihypertensive combinations comprising an ACE inhibitor/ARB, a calcium channel antagonist, a diuretic and further comprising a β-blocker.
As to (3): as discussed above, Bilgic et al teach including 10 to 300 mg of the angiotensin receptor blocker telmisartan, 0.1 to 10 mg indapamide and 2.5 to 25 mg amlodipine (Page 4, Grogan et al, it would have been obvious to include irbesartan “in an amount of from about 10 mg to about 1500 mg” (Paragraph 0057) in place of telmistartan and, based further on www.pss.org and Mahmud et al, it would have been obvious to further include bisoprolol fumarate in an amount of 2.5 mg or 5.0 mg.
As such, the claimed ranges of irbesartan, indapamide and bisprolol fumarate all lie inside ranges disclosed by the prior art.  And, as taught by MPEP 2144.05, “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (citing In re Wertheim, 541 F.2d 257 (CCPA 1976); In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465 (Fed. Cir. 1997)).    
Furthermore, (and in particular with regard to the dose of amlodipine) stated by MPEP 2144.05, “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (see also In re Aller (220 F.2d 454 (CCPA): “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation…”  Indeed, as further discussed by the court, “[s]uch experimentation is no more than the application of the expected skill of the [ordinarily skilled artisan] and failure to perform such experiments would, in our opinion, show a want of the expected skill”; see also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005): “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” and “[o]nly if the ‘results of optimizing a variable’ are ‘unexpectedly good’ can a patent be obtained for the claimed critical range” (quoting In re Antonie
In the instant case, the concentration of active ingredient in a pharmaceutical formulation is clearly a result-effective variable, and this is especially true in pharmaceutical formulations comprising a combination of multiple active ingredients.  
Indeed, as taught by Law et al, “[c]ombination low dose drug treatment increases efficacy and reduces adverse effects.  From the average blood pressure in people who have strokes (150/90 mm Hg) three drugs at half standard dose are estimated to lower blood pressure by 20 mm Hg systolic and 11 mm Hg diastolic” (Abstract).  As further taught by Mahmud et al, “a capsule comprising a quarter of the standard dose of 4 antihypertensive agents has greater efficacy than the standard dose of each individually” lowering systolic and diastolic blood pressure by “18+1 mm Hg [and] 17+2 mm Hg” respectively (Abstract).    
Accordingly, it would have been customary for an artisan of ordinary skill in the art to determine the optimal concentrations of antihypertensive agents to include in the formulation in order to best achieve the desired results.  
In view of all of the foregoing, instant claim 28 is rejected as prima facie obvious.
Instant claims 31-34 are drawn to the method of claim 28 wherein the amounts of each ingredient are further defined.
Yet, for the same reasons as discussed above with regard to claims 1 and 28, it remains obvious to determine the optimal amount of each active ingredient to include in the prima facie obvious composition.
As such, instant claims 31-34 are also rejected as prima facie obvious. 
Instant claims 29-30 are drawn to the method of claim 28 wherein the treatment results in a reduction of systolic blood pressure of about 10 mmHg or greater (claim 29) and/or a reduction of diastolic blood pressure of about 5 mmHg or greater (claim 30
It is asserted, absent evidence to the contrary, that the administration of the prima facie obvious composition would necessarily result in a reduction in systolic/diastolic blood pressure as claimed.
As such, instant claims 29-30 are also rejected as prima facie obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-34 are MAINTAINED rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,369,156.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘156 claims are similarly drawn to methods of treating hypertension comprising administering a composition comprising the ARB irbesartan, a diuretic, the calcium channel blocker amlodipine, and a beta-blocker wherein it would have been prima facie obvious to substitute one known diuretic and beta-blocker to arrive at the instantly claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611